Citation Nr: 1507495	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  09-36 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for multiple joint pains, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to February 1993, including in Southwest Asia from September 1990 to April 1991.  He had subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of which the Veteran was notified in September 2008, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Following an RO hearing in February 2009 and a Travel Board hearing in October 2011, the Board reopened and remanded the Veteran's previously denied claim in March 2012.

In a November 2013 statement, the Veteran requested "a personal hearing on this matter."  Given the favorable disposition below, this request need not be further addressed.  

Also, in October 2014, the Veteran requested "that the VA consider a clear and unmistakable error concerning the 1997 filing of a claim for multiple joint pains."  Given that there was a prior rating decision denying this claim in October 1997, described below, the Board refers this matter back to the agency of original jurisdiction (AOJ) for appropriate action.


FINDING OF FACT

There is competent evidence showing a disorder encompassing multiple joint pains, diagnosed as gouty arthritis, that was caused by service.



CONCLUSION OF LAW

Gouty arthritis, encompassing multiple joint pains, was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the current appeal, the Board has considered whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).    Nevertheless, given the Board's fully favorable disposition of the matter on appeal, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Subject to various conditions, service connection may also be granted for a disability due to a qualifying chronic disability of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War, provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2016, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

A chronic qualifying disability means a chronic disability resulting from an (A) undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; and (3) functional gastrointestinal disorders. 38 C.F.R. § 3.317(a)(2)(i). 

For the purposes of this section the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3). 

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b). 

The Veteran's service treatment records reflect frequent orthopedic complaints.  In May 1986, he was seen for a soft tissue injury to the right ring finger; there was marked soft tissue swelling about the proximal interphalangeal joint, but x-rays showed no fracture or other abnormality.  In November 1986, he was treated for pain in the wrist and assessed with a strain.  In April 1987, he was treated for right knee pain and assessed with a possible pulled ligament.  In February 1990, he was treated for pain in both wrists.  He was seen for complaints of the left shoulder in April 1990, with x-rays showing a density overlying the glenoid.  In May 1990, he was treated for mid-shaft tibial and ankle pain on the left, with x-rays showing no evidence of a significant abnormality.  In November 1990, he was seen for pain complaints including the back, left arm, and neck, and an impression of chronic pain syndrome was rendered.  He was seen for pain in the left knee in April 1992.  In September 1992, he had pain in the right wrist after playing football, and right wrist x-rays showed no bony involvement.  Later in the same month, he had swelling, reduced range of motion, and pain in the right hand, with x-rays showing no fracture.  In October 1992, he was treated for an injury of the right index finger.  His separation examination from January 1993 was within normal limits.  

Subsequent to service, in October 1994, the Veteran was treated for spells of spontaneous spasms of the quadriceps, with no pain but just tics.  The assessment was muscle spasms, etiology unknown.  In May 1995, the Veteran was seen for swelling of the left knee, but the x-rays revealed only a small amount of joint fluid in the suprapatellar bursa.  In November 1996, he was treated for a swollen and painful left great toe and assessed with gout.  A follow-up report from December 1996 indicates multiple joint swelling, with left thumb pain and swelling and pain in the left knee.  Following testing, the diagnosis was gout with elevated uric acid.   The Veteran was subsequently seen for effusion in the left knee in December 1996 and assessed with a probable inflammatory process, and a subsequent report from the same month indicates involvement of the elbows, knees, and ankles.

In December 1996, the Veteran applied for service connection for gout and multiple joint pain.  

The Veteran underwent a VA general medical examination in April 1997, during which he reported severe intermittent migratory joint problems beginning in March 1993 and characterized by swelling, fluid in the joints, redness, heat, and immobility.  Following a physical examination, a diagnosis of fluctuating arthritis of multiple joints was rendered.  

In May 1997, the Veteran underwent a VA orthopedic examination, during which he complained of joint pain that began in March 1993, with swelling of the ankles and then of the toes; later, there was involvement of the knees, elbows, fingers, and wrists.  X-rays of the left knee and both elbows were negative, and in rendering a diagnosis the examiner noted that the involvement of the Veteran's joints with gouty arthritis was "unlikely, but possible." 

The Veteran's claim for service connection for multiple joint pain was denied in an October 1997 rating decision.

A January 1998 private treatment record indicates that, over the past four years, the Veteran had repeated joint swelling, associated with pain but with no tenderness.  Upon examination, there was substantial effusion of the left knee, with no other joints presently affected.  The impression was of non-specific migratory asymmetric polyarthropathy.  An impression of nonspecific arthritis was also rendered in a February 2002 private record.  A May 2002 record, however, indicates an impression of gout.  

A February 2005 VA hypertension examination report contains an impression of unexplained intermittent polyarthritis with minimal, and mostly no, pain, but with swelling sufficient to limit range of motion, especially in the knees and ankles.  The examiner noted that, after extensive studies by private physicians, no diagnosis was made.

The report of the Veteran's July 2012 VA Gulf War examination reflects that he had been diagnosed with gout in the past and currently had a diagnosis of hyperuricemia.  Those symptoms along with medically documented uric acid levels were noted to have begun after service, as the uric acid level in October 1992 was normal at 6.8.  In 1996, he was prescribed Allopurinol and Colchine for gout.  Therefore, the Veteran did have a current diagnosis to account for his symptoms.  The examiner noted that, per medical literature, all patients with gout have hyperuricemia (saturation of serum for urate) at some point in their disease.  However, most hyperuricemic individuals never experience a clinical event resulting from urate crystal deposition.  Thus, the diagnosis of gout focuses on the fundamental pathophysiological events defining the clinical state: tissue deposition of urate crystals, and the accompanying inflammatory and potentially destructive consequences.  The examiner further noted that, within this framework, hyperuricemia is viewed as a necessary but not sufficient precondition for the development of urate crystal deposition disease and is to be distinguished from gout, the clinical syndrome.

In March 2013, the Veteran was treated at a VA medical center for a recent episode of diffuse adenopathy, non-healing ulcers of the leg, and inflammatory joint disease.  The treating doctor noted that "the arthritis seems to have started, he feels, around 1993."  In rendering an assessment, the doctor expressed that "I think we are dealing with topaceous gout," with markedly high elevated uric acid levels in the past.  Subsequent VA rheumatology records beginning in April 2013 reflect continued treatment for gouty arthritis.  

The claims file includes a Medical Evaluation Board (MEB) report for the Veteran, dated in October 2013.  The doctor who prepared this report noted that gouty arthritis was among several diagnoses not meeting medical retention standards, stating that this condition had an approximate onset date of February 2013 and was not duty-related, nor did it exist prior to service.  The basis for this determination was that there was a diagnosis of the condition by a VA rheumatologist in 2013.  

The Veteran's MEB counsel submitted a rebuttal in November 2013, reflecting the view that the Veteran first began experiencing symptoms of gouty arthritis while still serving on active duty with the United States Army in the late 1980s.  He was seen for painful joints, and was routinely prescribed an anti-inflammatory medication.  He was not officially diagnosed with gouty arthritis until VA diagnosed it in 2013, but it was his contention that the condition went undiagnosed for many years.

The claims file contains an MEB "Response to Rebuttal" report, dated in November 2013 and signed by a medical doctor.  This report indicates that a diagnosis of gout (including hyperuricemia or high uric acid in the blood) appeared throughout the Veteran's records since 1996, with some very high elevation of uric acid.  The physician at that time described effusions of multiple joints, and his notes imply that he believed symptoms were due to gout.  Very high elevation uric acid appeared throughout the Veteran's records since, and he has had kidney stone and some mild renal impairments, both described as complications of gout.  Service records from 1987 and 1990 indicated episodes of dysuria (burning urine), frequency of urination, flank pain, and discolored urine with hemolyzed traces of blood.  The presumptive diagnoses were infections or muscle pain.  All urine cultures were negative, as were consultations for the back pain with orthopedics, leading to the retrospective question of whether the Veteran could have been having kidney stones as early as 1987.  Although the urinalysis findings from this period did not show crystals in the urine, these labs may not have been capable of reporting them at that time.  It was not found to be likely that a uric acid or level "would have been run on such a young soldier, or gout suspect."  Also, urine acid stones often do not show on plain x-rays like calcium stones would.  Throughout the Veteran's chart in the early 1990s were episodes of various and variable joint effusions and pain which were more likely than not due to his hyperuricemia (gout) and crystallization of uric acid in his joints and tissue.  He had a negative tap (fluid drawn out of the joint) on at least one occasion looking for crystals, but this test was noted to not be highly sensitive to make out the diagnosis of gouty arthritis.  There were characteristic bone destruction findings on plain x-rays of gouty arthritis, but these findings were noted to usually be due to decades of untreated gouty arthritis, and were very rarely seen in modern practice.  The Veteran did not have such findings, but his gout was treated, and his attacks were intermittent.

The doctor's report from November 2013 report reflects that a presumptive diagnosis of gouty arthritis was valid for the Veteran, based upon longstanding high uric acid levels since at least 1996, migratory and intermittent joint pain and effusion since the early 1990s, and confirmed kidney stones and borderline renal failure.  This doctor noted that this diagnosis was also made by the Veteran's VA rheumatologist recently, as chronic gouty arthritis with tophi (nodules of deposits of uric acid in various parts of the skin and body, known to take years of hyperuricemia to develop).  It was thus plausible that the first symptoms of gout were in fact kidney stones with his episodes of dysuria, hematuria, and back and flank pain dating as early as 1987.  This doctor was "willing to accept" that this was more likely than not based upon this full hindsight record review, during the Veteran's "duty with the Regular Army," and would predate any exposures he had during the first Gulf War as causative.

Overall, the doctor concluded that the symptoms of various intermittent joint pain and effusions over the years were due to gout, and the present complications were gouty arthritis, uric acid stones, and tophi.  He found that the symptoms, high uric acid and sed rates on blood tests, uric acid stones, tophi, and intermittent joint effusions (fluid) on examination, were sufficient to make the diagnosis of gouty arthritis (or uric acid inflammation of the joint).  Records reviewed included service treatment records and the September 2013 VA examination report.

The claims file contains a report of a Physical Evaluation Board (PEB) report for the Veteran, dated in January 2014.  The PEB found the Veteran unfit to continue military service for posttraumatic stress disorder (PTSD), gouty arthritis, and degenerative arthritis of the right ankle with residual reduction of motion.  The Veteran's service component as of the date of this memorandum was the Army National Guard of the United States in a Drilling Status.  The PEB report reflects that gouty arthritis was incurred while the Veteran was entitled to base pay (in 1987) and did not exist prior to service.  The aforementioned November 2013 medical report, described above, is included with the PEB report.

Reports of a series of VA examinations conducted in September 2014 indicate that the Veteran had gouty arthritis affecting all joints bilaterally (i.e., shoulders, elbows, wrists, hands/fingers, hips, knees, ankles, feet/toes).  

In an October 2014 rating decision, the Seattle, Washington VARO assigned a 60 percent disability evaluation for gouty arthritis in the left ankle and bilateral shoulders/elbows/hands/fingers/hips/knees (referred to in the PEB as "gouty arthritis" and also claimed as multiple joint pain) for Integrated Disability Evaluation System (IDES) purposes, noting that a decision regarding service connection for the same disability was deferred pending appeal.  The aforementioned PEB report was one of the pieces of evidence cited by the Seattle VARO in this decision.  The Board also notes that service connection is separately in effect for several orthopedic disorders, including residuals of a right ankle fracture and thoracolumbar strain.







	(CONTINUED ON NEXT PAGE)



Overall, the evidence of record reflects a known clinical diagnosis of gouty arthritis, thus rendering 38 C.F.R. § 3.317 inapplicable.  The November 2013 MEB rebuttal opinion, nevertheless, indicates clearly that this diagnosis is of in-service etiology, and this view is further reflected in the PEB report.  Given this, the Veteran's credible contentions, and the documented history of symptoms involving multiple joints dating back to service, the Board concludes that gouty arthritis, representing the claimed disability, is of in-service origin.  Service connection is thus warranted for this condition, and the claim is granted in full.


ORDER

Service connection for gouty arthritis, encompassing multiple joint pains, is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


